                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

MOBILE COUNTY BOARD OF HEALTH                            )
et al.,                                                  )
        Plaintiffs,                                      )
                                                         )
vs.                                                      )     Civil Action: 1:19-01007-KD-B
                                                         )
RICHARD SACKLER, et al.,                                 )
     Defendants.                                         )

                                                 ORDER

        This matter is before the court on a review of Plaintiffs’ request for attorneys’ fees. (Doc.

3 at 17). This case was remanded on January 15, 2020 to the Circuit Court of Mobile County,

Alabama. (Doc. 33).

        Even after an action is dismissed for lack of jurisdiction, the Court may still address

collateral matters such as attorney’s fees and costs. See PTA-FLA, Inc. v. ZTE USA, Inc., 844

F.3d 1299, 1309 (11th Cir. 2016) (“[E]ven after an action is dismissed for lack of jurisdiction,

district courts may still award costs and attorney’s fees…”) (citing Cooter & Gell v. Hartmarx

Corp., 496 U.S. 384, 395 (1990)); Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 395 (1990) (“It

is well established that a federal court may consider collateral issues after an action is no longer

pending” such as attorney’s fees or costs after an action is dismissed for want of jurisdiction.).1

        Plaintiffs seek attorneys’ fees and expenses pursuant to 28 U.S.C. § 1447(c). (Doc. 3 at

17). Section 1447(c) states “[a]n order remanding the case may require payment of just costs and



1
  See also Ware v. Pine State Mortgage Corp., 754 Fed.Appx. 831, 832 (11th Cir. 2018) (a district court
retains jurisdiction after remand to award costs); Bauknight v. Monroe Cty., Fla., 446 F.3d 1327, 1329
(11th Cir. 2006) (same); Montgomery & Larmoyeux by Montgomery v. Philip Morris, Inc., 19 F.Supp.2d
1334, 1336 (S.D. Fla. 1998) (“[A] remand order divests a district court of jurisdiction to reconsider its
decision to remand the case. It does not, however, divest the district court of its jurisdiction to consider
the collateral matter of attorney’s fees and costs.”).


                                                     1
any actual expenses, including attorney fees, incurred as a result of the removal.” “[T]he Supreme

Court enunciated a standard to guide the district courts in deciding whether to award fees when

remanding a case to state court because of improper removal.” Bauknight v. Monroe County, 446

F.3d 1327, 1329 (11th Cir. 2006) (citing Martin v. Franklin Capital Corp., 546 U.S. 132, 141

(2005)). In Martin v. Franklin Capital Corp., the Court explained:

        [T]he standard for awarding fees should turn on the reasonableness of the removal.
       Absent unusual circumstances, courts may award attorney's fees under § 1447(c)
       only where the removing party lacked an objectively reasonable basis for seeking
       removal. Conversely, when an objectively reasonable basis exists, fees should be
       denied. See, e.g., Hornbuckle, 385 F.3d, at 541; Valdes v. Wal–Mart Stores, Inc.,
       199 F.3d 290, 293 (C.A.5 2000). In applying this rule, district courts retain
       discretion to consider whether unusual circumstances warrant a departure from the
       rule in a given case. For instance, a plaintiff's delay in seeking remand or failure to
       disclose facts necessary to determine jurisdiction may affect the decision to award
       attorney's fees. When a court exercises its discretion in this manner, however, its
       reasons for departing from the general rule should be “faithful to the purposes” of
       awarding fees under § 1447(c).


546 U.S. at 14. Moreover, there is no presumption in favor of the award of fees and expenses

upon the grant of remand. Id. at 137-38; Bauknight, 446 F.3d at 1329; Devine v. Prison Health

Services, Inc., 212 Fed. Appx. 890, 892 (11th Cir. 2006) (“In Martin, the Court held that there is

no presumption in favor of the award of fees and costs upon the grant of remand for improvident

removal.”).

       The Plaintiffs contend Defendants’ removal of this action was objectively unreasonable

because: 1) “[f]ederal question jurisdiction did not exist under either the well-pleaded complaint

rule or Grable”; 2) “it appears that the removal was procedurally deficient for lack of consent of

all defendants”; and 3) removal served only a strategic means by Defendants to “furnish a basis

for transfer of the case to the MDL” and “to escape or minimize their liability…” (Doc. 3 at 18).




                                                 2
       “Although, there is no “bright line rule” as to the definition of “objectively reasonable,”

courts that have applied the Martin standard typically focus upon whether the removing party has

offered a credible reason for removal, even if it later becomes clear that the removing party was

incorrect on the facts or the law.” Wells Fargo Bank, N.A., v. Wilson, 2019 WL 4668173, *3

(M.D. Fla. 2019). Upon consideration of the record, the Court is satisfied that Defendants had an

objectively reasonable, although ultimately unsuccessful, basis for seeking removal. See e.g., Point

One, LLC v. Cheekie Investments, 2007 WL 4219000, *7 (S.D. Fla. 2007) (denying plaintiffs

request for attorney’s fees even though defendants arguments for removal were unsuccessful);

Wells Fargo Bank, N.A., v. Wilson, 2019 WL 4668173 at *3 (denying plaintiffs request for fees

even when remand was warranted because the complaint alleged a state law claim and no federal

issue was raised). Therefore, the Plaintiffs’ motion for attorneys’ fees is DENIED.

       DONE and ORDERED this the 28th day of January 2020.

                                      /s/ Kristi K. DuBose
                                      KRISTI K. DuBOSE
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                 3
